Citation Nr: 0216545	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  99-01 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a right knee 
disability, claimed as genu varum.

3.  Entitlement to service connection for a right ankle 
disability.

(The issue of entitlement to an increased evaluation for 
asthma, currently evaluated as 10 percent disabling will be 
the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  During the course of the appeal, the 
claims file was transferred to the RO in Waco, Texas.

A November 1999 Statement of the Case addressed the issues of 
entitlement to a throat disorder and glaucoma, claimed as 
blurry vision.  However, the veteran did not file a 
substantive appeal with respect to either issue.  Therefore, 
the Board has limited its appellate review to the issues 
listed on the front page of the decision. 

In September 2002, the veteran testified before the 
undersigned Board Member at a hearing at the RO in Waco, 
Texas.  A copy of the hearing transcript has been associated 
with the claims file.  During the hearing, the veteran 
indicated that he wanted to reopen his claim for service 
connection for a throat disorder.  This issue has not been 
developed for appellate review, and is referred to the RO for 
appropriate action.  

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for asthma, 
currently evaluated as 10 percent disabling pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903. (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  Mild bilateral pes planus and a right knee disability, 
diagnosed as mild genu varum, clearly and unmistakably 
preexisted service, and neither disorder chronically worsened 
during service beyond its normal progression.

3.  There is no current medical evidence of a right ankle 
disability.


CONCLUSIONS OF LAW

1.  Pre-existing bilateral pes planus was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2002).  

2.  A pre-existing right knee disability, diagnosed as mild 
genu varum, was not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  

3.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126].  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  See 
38 C.F.R. §§ 3.155(c), 3.156; Quartuccio v. Principi, No. 01-
997 (U.S. Vet App. June 19, 2002).  Therefore, the provisions 
of the VCAA and the implementing regulations, are accordingly, 
applicable to the veteran's claims.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
The amendments became effective November 9, 2000, except for 
an amendment to 38 C.F.R. § 3.156(a) (regarding the 
definition of "new and material" evidence) and the second 
sentence of 38 C.F.R. § 3.159(c), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  Duty to 
Assist, 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

Specifically, in compliance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the RO informed the veteran of the 
evidence needed to complete his claims for service connection 
for bilateral pes planus, a right knee disability, claimed as 
genu varum and a right ankle disability, and of the notice 
and duty to assist requirements of the VCAA in a March 2001 
letter and in a December 2001 Supplemental Statement of the 
Case.  In the March 2001 letter to the veteran, the RO 
specifically requested that the veteran submit evidence that 
he currently has bilateral pes planus, a right knee 
disability and a right ankle disability which were incurred 
in or aggravated by his active military service.  The veteran 
did not respond to the RO's request.  The veteran was 
afforded a VA examination in December 1997 in order to 
determine the etiology of any current bilateral pes planus, 
right ankle disability and right knee disability.  Finally, 
in September 2002, the veteran gave testimony with respect to 
the issues on appeal during a hearing before the undersigned 
Member of the Board at the RO in Waco, Texas.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claims.   

The Board believes that it is clear that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claims.  The Board concludes that the 
notice provisions of the VCAA have been satisfied with 
respect to this case. 

Service Connection Claims

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The Board notes that if a disorder is a specified chronic 
disease, service connection may be granted if it is 
manifested to a degree of 10 percent within the presumptive 
period following separation from service; the presumptive 
period for arthritis is one year.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. §§ 1111, 1153 (West 1991).

Only such conditions that are recorded in examination reports 
are to be considered as "noted."  The veteran's reported 
history of pre-service existence of a disease does not 
constitute notations of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b).  The Court 
of Appeals for Veterans Claims has held that the presumption 
of soundness upon entry into service may not be rebutted 
without "contemporaneous clinical evidence or recorded 
history" in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998). A higher court has explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as the Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
The Court further stated that where the proof is insufficient 
to establish a present disability there can be no valid claim 
for service connection.  Brammer, 3 Vet. App. at 225.



Factual Background

Service medical records reflect that when the veteran was 
examined for enlistment into the United States Army in 
January 1994, his feet and lower extremities were noted to 
have been "abnormal."  In this regard, it was indicated by 
the examining physician that the veteran had mild flat feet 
and mild genu varum with no symptoms.  On a Report of Medical 
History, dated in January 1994, the veteran indicated that he 
was in good health.  He denied having a "trick" or locked 
knee or foot trouble.  The examiner noted that the veteran 
would get infrequent mild cramps in his legs.  The veteran 
denied having any significant prior medical history.  In 
January 1995, the veteran complained of a right ankle injury 
after running.  At that time, an assessment of tendonitis was 
recorded.  The veteran was instructed to take an anti-
inflammatory, to purchase running shoes with arch supports 
and was advised to return to the clinic if there was no 
improvement.  

During service in June 1996, the veteran complained of right 
ankle pain after he twisted it playing basketball.  An 
examination of the right ankle showed full range of motion, 
5/5 strength and no evidence of any laxity, ecchymosis or 
edema.  The ankle was not tender.   An assessment of healing 
right ankle sprain was recorded.  The veteran was seen for a 
follow-up on his right ankle in early July 1996.  At that 
time, the examining physician indicated that the veteran's 
right ankle sprain had resolved.  The veteran stated that he 
did not have any difficulty running or playing sports.  An 
assessment of resolved right ankle sprain was recorded.  When 
seen in mid-July 1996, the veteran related that he had right 
ankle pain after playing basketball.  He stated that he had 
pain in the right ankle when he walked, ascended the stairs 
or with any movements.  There was swelling and decreased 
range of motion of the right ankle and it was tender to 
palpation.  An assessment of Grade I right ankle sprain was 
recorded.  When examined for service separation in November 
1997, the veteran's feet were noted to have been 
"abnormal."  It was noted that the veteran had pes planus.  
His lower extremities were noted to have been "normal."  On 
a Report of Medical History, also dated in November 1997, the 
veteran indicated that he had had foot trouble.  The veteran 
denied having a "trick" or locked knee.  However, he 
reported that every few weeks, he would get a pain from his 
"foot" to the "knee."  

When examined by VA in December 1997, the examiner indicated 
that he had reviewed the claims file prior to the 
examination.  The veteran related that his right ankle had 
bothered him over the previous two months.  The examiner 
reported the veteran's history with respect to his right 
ankle, which is consistent with that previously recorded in 
this decision.  The veteran indicated that if he walked a lot 
on his right ankle, he would experience a pinching type of 
pain which sometimes radiated up into his knee.  He also 
reported that standing more than an hour, walking more than a 
mile or running more than three miles caused pain in the 
right ankle which was only alleviated with rest.  With 
respect to the veteran's right knee, the veteran stated that 
over the previous couple of months, he had experienced an 
achy type of pain which radiated up from the ankle.  He 
related that standing more than an hour, walking from one to 
four miles or running more than three miles aggravated his 
right knee.  The examiner was unable to find any evidence of 
any injury to the right knee in the veteran's claims file.  
Physical examinations of the right ankle and right knee, to 
include X-rays, were essentially negative with the exception 
of some complaints of pain on range of motion of the right 
ankle.  It was noted that the veteran had bilateral pes 
planus.  Diagnoses of a history of right ankle pain and right 
knee pain were recorded.  The examiner concluded that with 
respect to both the right ankle and right knee that there was 
insufficient clinical evidence to warrant a diagnosis of an 
acute or chronic disorder or residuals thereof.  

During a September 2002 hearing before the undersigned Board 
Member, the veteran testified that he had sought treatment on 
a few occasions for his right knee and that he was given 
medication.  He related that surgery was not recommended and 
that he was not issued a knee brace but that he was placed on 
a restricted profile.  The veteran related that he was not 
seeking any medical treatment, either private or VA, for his 
right knee or right ankle.  The veteran testified that he was 
employed.  With regards to his right ankle, the veteran 
reported that he sustained a sprain during service.  He 
related that he had pain which ran from his right knee into 
his ankle. 
Analysis

Bilateral Pes Planus 

The medical evidence currently shows that the veteran has 
bilateral pes planus. 
The veteran was not presumed sound at enlistment into service 
because mild bilateral pes planus was reported during his 
January 1994 enlistment examination and provided clear and 
unmistakable evidence of the preexisting disability.  A 
veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2002).  

Given that bilateral pes planus clearly and unmistakably 
preexisted service, the Board will consider whether service 
connection is warranted under the doctrine of aggravation.  
Service medical records contain no evidence of treatment for 
the veteran's bilateral pes planus.  No increase in severity 
of the bilateral pes planus was shown in service.  There is 
no post-service medical evidence to indicate any worsening of 
the preexisting bilateral pes planus during service.  In 
light of the evidence of record and the veteran's assertion 
that the condition preexisted service and presented no 
problems during service, the Board finds that VA examination 
is not needed in this case. 

Aggravation may not be conceded where, on the basis of all 
the evidence of record the complained of condition underwent 
no increase in severity during service. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Accordingly, service connection 
for the veteran's bilateral pes planus, must be denied.




Right Knee Disability

The veteran was not presumed sound at enlistment into service 
because right mild genu varum was reported during his January 
1994 enlistment examination and provided clear and 
unmistakable evidence of the preexisting disability.  A 
veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2002).  

Given that mild genu varum clearly and unmistakably 
preexisted service, the Board will consider whether service 
connection is warranted under the doctrine of aggravation.  
Service medical records contain no evidence of treatment for 
the veteran's right knee.  No increase in severity of the 
veteran's right knee was shown in service.  There is no post-
service medical evidence to indicate any worsening of the 
preexisting condition during service.  Indeed, the post-
service medical evidence does not reflect that the veteran is 
currently diagnosed with a right knee disability.  In this 
regard, when examined by VA in December 1997, a right knee 
disability was not diagnosed.  To warrant service connection 
for such diagnoses, there must be medical evidence that 
establishes that the veteran currently has the claimed 
disability.  See, Brammer v. Derwinski, supra.   Accordingly, 
service connection for the veteran's right knee disability 
must be denied.

In making this determination, the Board notes that there is 
not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107 (West Supp. 2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Right ankle disability

Service medical records reflect that the veteran was seen on 
a number of occasions for right ankle sprain which resolved 
leaving no chronic right ankle disability.  There is no post-
service medical evidence of record showing that the veteran 
has ever been diagnosed with a right ankle disability.  In 
this regard, when examined by VA in December 1997, the 
examining physician concluded, after a through review of the 
service medical records and an examination of the veteran, 
that he did not currently have a right ankle disability.  In 
conclusion, in the absence of competent evidence of any 
current right ankle disability, there can be no valid claim.  
Brammer, supra.  In light of these circumstances, the Board 
must conclude that the preponderance of the evidence is 
against the claim for service connection for a right ankle 
disability on both a direct and presumptive basis.  

The veteran maintains that he currently has bilateral pes 
planus, a right knee disability and a right ankle disability 
which had their onset during active service.  However, the 
veteran does not possess the requisite medical training and 
expertise to make medical diagnoses; his statements and 
testimony in this regard are thus entitled to no probative 
weight with regard to addressing the origin of the claimed 
disabilities on appeal.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply, the claims of entitlement to service 
connection for bilateral pes planus, a right knee disability 
and a right ankle disability must be denied.  38 C.F.R. § 4.3 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON THE NEXT PAGE)









ORDER

Entitlement to service connection for bilateral pes planus is 
denied. 

Entitlement to service connection for a right knee disability 
is denied. 

Entitlement to service connection for a right ankle 
disability is denied. 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

